Name: 2002/907/EC: Commission Decision of 15 November 2002 temporarily recognising the surveillance network system for bovine holdings introduced in France under Council Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2002) 4417)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade policy;  information and information processing;  agricultural policy;  farming systems;  Europe
 Date Published: 2002-11-16

 Avis juridique important|32002D09072002/907/EC: Commission Decision of 15 November 2002 temporarily recognising the surveillance network system for bovine holdings introduced in France under Council Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2002) 4417) Official Journal L 313 , 16/11/2002 P. 0032 - 0033Commission Decisionof 15 November 2002temporarily recognising the surveillance network system for bovine holdings introduced in France under Council Directive 64/432/EEC(notified under document number C(2002) 4417)(Text with EEA relevance)(2002/907/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Commission Regulation (EC) No 1226/2002(2), and in particular Article 16(3) thereof,Whereas:(1) On 21 September 2000 the French authorities submitted a request, accompanied by appropriate documentation and subsequently updated, for recognition of the surveillance network system for bovine holdings set up in France.(2) The French database for bovine animals, which is one of the obligatory components of the surveillance network system, is recognised by Commission Decision 2001/399/EEC(3) as fully operational from 2 September 2001.(3) Following a Commission veterinary inspection visit to France the Commission's experts found that the surveillance network system for bovine holdings introduced in France was generally capable of meeting most of the purposes stipulated in Article 14 of Directive 64/432/EEC but that movements of animals passing through markets and assembly centres were not entered in the database despite commitments previously made by France to improve it.(4) However, in line with Articles 11 and 13 of Directive 64/432/EEC persons in charge of assembly centres and cattle dealers are required to record, in a register or database to be retained for at least three years, information pertaining to the movements of animals passing through their premises.(5) The French network meets the purposes of such networks as indicated in Article 6 of Directive 64/432/EEC.(6) France has made commitments to improve its database by the end of 2003.(7) France's surveillance network system for bovine holdings should therefore be given provisional approval for the interim period.(8) At the end of that period veterinary inspectors will visit France to assess progress on the action plan proposed by France and the temporary approval will be reviewed in the light of their report.(9) To allow Member States to adjust to the provisions regulating trade in bovine animals the dates on which the recognition takes effect and comes to an end should be specified.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The surveillance network system for bovine holdings provided for in Article 14 of Directive 64/432/EEC introduced in France is hereby considered to be provisionally operational from 5 November 2002 until 31 December 2003 at the latest.Article 2The Commission shall in cooperation with the French authorities make inspections on the spot to verify implementation of the action proposed by France.The provisional approval of the surveillance network system granted in Article 1 and the approval of the database granted shall be reviewed in the light of the inspection findings by 31 December 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 15 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 121, 29.7.1964, p. 1977/64.(2) OJ L 179, 9.7.2002, p. 13.(3) OJ L 140, 24.5.2001, p. 69.